Name: Commission Regulation (EC) No 2385/96 of 16 December 1996 amending Regulation (EEC) No 3046/92 laying down provisions implementing Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States and amending it by simplifying the concept of net mass
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  trade;  technology and technical regulations;  consumption
 Date Published: nan

 Avis juridique important|31996R2385Commission Regulation (EC) No 2385/96 of 16 December 1996 amending Regulation (EEC) No 3046/92 laying down provisions implementing Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States and amending it by simplifying the concept of net mass Official Journal L 326 , 17/12/1996 P. 0010 - 0012COMMISSION REGULATION (EC) No 2385/96 of 16 December 1996 amending Regulation (EEC) No 3046/92 laying down provisions implementing Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States and amending it by simplifying the concept of net massTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (1), amended by Commission Regulation (EEC) No 3046/92 (2), and in particular Article 23 (3) and Article 30 thereof,Whereas the quantity of goods is a reliable and stable item of information which is necessary for comparisons of international trade;Whereas the quantity units are used for checking the reliability of the data collected and for calculating indices;Whereas, pursuant to Regulation (EEC) No 3046/92, of the quantity units, net mass, in kilograms, is the main indicator and should in principle be mentioned for every type of goods but is not the most appropriate unit of measurement for certain products; whereas the party responsible for providing information should therefore be exempted from indicating net mass in such cases;Whereas this simplification might cause practical difficulties for certain national administrations; whereas three Member States are consequently authorised to postpone the application of this Regulation until 1 July 1997;Whereas the measures provided for in this Regulation are consonant with the opinion of the Committee on statistics relating to the trading of goods between Member States,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3046/92 is modified as follows:(a) Article 11 (a) shall be replaced by:'(a) "net mass" shall mean the actual mass of the goods excluding all packaging and shall be given in kilograms. However, the specification of net mass for the subheadings of the combined nomenclature set out in Annex IV shall be optional for the parties responsible for providing information.`(b) The annex to this Regulation shall be included as Annex IV.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1997, except in the United Kingdom, Denmark and Sweden, where it shall apply from 1 July 1997 at the latest.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1996.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 316, 16. 11. 1991, p. 1.(2) OJ No L 307, 23. 10. 1992, p. 27.ANNEX 'ANNEX IVList of combined nomenclature subheadings referred to in Article 11 (a)0105 11 110105 11 190105 11 910105 11 990105 12 000105 19 200105 19 900105 92 000105 93 000105 99 100105 99 200105 99 300105 99 500407 00 110407 00 192202 10 002202 90 102202 90 912202 90 952202 90 992716 00 003702 51 003702 53 003702 54 005701 10 105701 10 915701 10 935701 10 995701 90 105701 90 905702 20 005702 31 105702 31 305702 31 905702 32 105702 32 905702 39 105702 39 905702 41 105702 41 905702 42 105702 42 905702 49 105702 49 905702 51 005702 52 005702 59 005702 91 005702 92 005702 99 005703 10 105703 10 905703 20 115703 20 195703 20 915703 20 995703 30 115703 30 195703 30 515703 30 595703 30 915703 30 995703 90 105703 90 905704 10 005704 90 005705 00 105705 00 315705 00 395705 00 906101 10 106101 10 906101 20 106101 20 906101 30 106101 30 906101 90 106101 90 906102 10 106102 10 906102 20 106102 20 906102 30 106102 30 906102 90 106102 90 906103 11 006103 12 006103 19 006103 21 006103 22 006103 23 006103 29 006103 31 006103 32 006103 33 006103 39 006103 41 106103 41 906103 42 106103 42 906103 43 106103 43 906103 49 106103 49 916103 49 996104 11 006104 12 006104 13 006104 19 006104 21 006104 22 006104 23 006104 29 006104 31 006104 32 006104 33 006104 39 006104 41 006104 42 006104 43 006104 44 006104 49 006104 51 006104 52 006104 53 006104 59 006104 61 106104 61 906104 62 106104 62 906104 63 106104 63 906104 69 106104 69 916104 69 996105 10 006105 20 106105 20 906105 90 106105 90 906106 10 006106 20 006106 90 106106 90 306106 90 506106 90 906107 11 006107 12 006107 19 006107 21 006107 22 006107 29 006107 91 106107 91 906107 92 006107 99 006108 11 106108 11 906108 19 106108 19 906108 21 006108 22 006108 29 006108 31 106108 31 906108 32 116108 32 196108 32 906108 39 006108 91 106108 91 906108 92 006108 99 106108 99 906109 10 006109 90 106109 90 306109 90 906110 10 106110 10 316110 10 356110 10 386110 10 916110 10 956110 10 986110 20 106110 20 916110 20 996110 30 106110 30 916110 30 996110 90 106110 90 906112 11 006112 12 006112 19 006112 31 106112 31 906112 39 106112 39 906112 41 106112 41 906112 49 106112 49 906115 11 006115 12 006115 19 106115 19 906210 20 006210 30 006211 11 006211 12 006211 20 006211 32 316211 32 416211 32 426211 33 316211 33 416211 33 426211 42 316211 42 416211 42 426211 43 316211 43 416211 43 426212 10 006212 20 006212 30 008504 10 108504 10 918504 10 998504 21 008504 22 108504 22 908504 23 008504 31 108504 31 318504 31 398504 31 908504 32 108504 32 308504 32 908504 33 108504 33 908504 34 008504 40 108504 40 308504 40 508504 40 938504 50 108518 21 908518 22 908518 29 908539 10 108539 10 908539 21 308539 21 928539 21 988539 22 108539 29 308539 29 928539 29 988539 31 108539 31 908539 32 108539 32 508539 32 908539 39 008539 41 008539 49 108539 49 308540 11 118540 11 138540 11 158540 11 198540 11 918540 11 998540 12 008540 20 108540 20 308540 20 908540 40 008540 50 008540 71 008540 72 008540 79 008540 81 008540 89 118540 89 198540 89 908542 13 118542 13 138542 13 158542 13 178542 13 228542 13 258542 13 278542 13 328542 13 358542 13 378542 13 418542 13 438542 13 458542 13 478542 13 498542 13 518542 13 558542 13 618542 13 638542 13 658542 13 678542 13 698542 19 158542 19 228542 19 258542 19 278542 19 318542 19 358542 19 418542 19 558542 19 628542 19 688903 91 108903 91 918903 91 938903 91 998903 92 108903 92 918903 92 998903 99 108903 99 918903 99 999001 30 009001 40 209001 40 419001 40 499001 40 809001 50 209001 50 419001 50 499001 50 809003 11 009003 19 109003 19 309003 19 909006 53 109006 53 909202 10 109202 10 909202 90 109202 90 309202 90 909203 00 909204 10 109204 10 909204 20 009205 10 009207 90 10`